FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50283

               Plaintiff-Appellee,               D.C. No. 3:15-cr-00212-BEN

 v.
                                                 MEMORANDUM*
OMAR MENERA-ARZATA,

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Omar Menera-Arzata appeals from the district court’s judgment and

challenges the 36-month custodial sentence and 3-year term of supervised release

imposed following his guilty-plea conviction for being a removed alien found in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Menera-Arzata contends that the district court procedurally erred by (1)

factoring irrelevant asylum issues into its sentencing analysis and (2) relying on

clearly erroneous facts, namely that Menera-Arzata’s alcoholism continued to

present a threat to the public. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered only appropriate sentencing factors

and did not rely on any clearly erroneous facts. See United States v. Carty, 520

F.3d 984, 993 (9th Cir. 2008) (en banc).

      Menera-Arzata next contends that his sentence is substantively

unreasonable. The above-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Menera-Arzata’s criminal and immigration history. See Gall v. United

States, 552 U.S. 38, 51 (2007). Moreover, the district court did not abuse its

discretion in imposing the term of supervised release as an added measure of

deterrence. See U.S.S.G. § 5D1.1 cmt. n. 5; United States v. Valdavinos-Torres,

704 F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                           2                                      15-50283